Montgomery App. No. 19262, 2002-Ohio-5822. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. Upon consideration of appellant’s motion to expedite ruling on appellant’s motion to supplement the record, or, in the alternative, motion for extension of time in which to file appellant’s merit brief,
IT IS ORDERED by the court that the motion for extension of time in which to file appellant’s merit brief be, and hereby is, granted, and appellant’s merit brief is due on or before May 23, 2003.